     Case: 1:20-cv-00734 Document #: 12 Filed: 04/02/20 Page 1 of 1 PageID #:42

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Ryan A. Thomas, et al.
                                   Plaintiff,
v.                                                    Case No.: 1:20−cv−00734
                                                      Honorable Mary M. Rowland
Illinois State Police, et al.
                                   Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 2, 2020:


       MINUTE entry before the Honorable Mary M. Rowland: In light of Second
Amended General Order 20−0012 dated March 30, 2020, the deadline for Defendants to
answer or otherwise plead is extended to 5/18/20. Initial status set for 4/14/20 is stricken
and reset to 6/18/20 at 9:30am. Joint Initial Status Report due 6/11/20. Mailed notice. (dm,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
